Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Election was made without partial traverse in the reply filed on 2/23/2021.  Applicant has elected Group I (method) and Species A-ii, B-i, C-i, E-ii, F-i, G-iv, corresponding to claims 17-26 and 29-36. The examiner acknowledges the applicant’s cancellation of claims 1-16. All non-elected species, corresponding at least to claims 27-28, are withdrawn from further consideration. The examiner also acknowledges new claims 21-36. The applicant traversed Species D on the basis that the requirement was ambiguous. The examiner withdraws that requirement.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 100 as shown in Fig. 9A.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not 

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "60" and "50N" have both been used to designate the same part in Fig. 18B.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 2/5/2021 and 5/21/2020 have been considered by the examiner.

Claim Objections
Claim 21 is objected to because of the following informalities:  
In Line 5: it is suspected that “a substrate” should be “the substrate”

Claim 29 is objected to because of the following informalities:  


Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 17, 21, and 29 recite the limitation "the source/drain recess" in the second-to-last limitation of each respective claim. There is insufficient antecedent basis for this limitation in the claim. For the sake of compact prosecution, the examiner assumes the applicant intended to recite “the source/drain space”.

All the other claims are dependent on claims 17, 21, and 29 and are rejected on the same basis.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 17-21 and 24-25 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Peng (US # 20160365414).

Regarding Claim 17, Peng teaches a method of manufacturing a semiconductor device (see Figs. 11-19 and corresponding text), the method comprising:
forming a fin structure (22, 24) over a substrate (20), the fin structure including a bottom fin layer (20), a first epitaxial growth enhancement layer on the bottom fin layer (lowest layer 26), a first body layer on the first epitaxial growth enhancement layer (lowest layer 28), a second epitaxial growth enhancement layer (next layer 26 up) on the first body layer and a second body layer (next layer 28 up) on the second epitaxial growth enhancement layer, the first and second epitaxial growth enhancement layers being made of different material than the first and second body layers (see [0039-40]);

forming a sacrificial gate structure (31, 33) over a channel region (portion of fin under the gate stack) of the fin structure; 
forming a source/drain space (step 150) by recessing a source/drain region of the fin structure such that the second epitaxial growth enhancement layer of the fin structure is exposed in the source/drain space (see Fig. 19); and
forming a source/drain epitaxial layer (38) in the source/drain space, wherein the second epitaxial growth enhancement layer is made of one of SiGe, Si or SiP (see [0063]).

Regarding Claim 18, Peng teaches the method of claim 17, wherein the second epitaxial growth enhancement layer is in contact with the source/drain epitaxial layer (see Figs. 14).

Regarding Claim 19, Peng teaches the method of claim 17, further comprising: 
forming gate sidewall spacers (36) on opposing side faces of the sacrificial gate structure (see Figs. 13); 
forming a dielectric layer (40) over the source/drain epitaxial layer (see Figs. 15); 
forming a gate space (shown in Figs. 16) by removing the sacrificial gate structure (shown); and 
forming a gate dielectric layer (42) and a gate electrode layer (44) in the gate space, 
wherein the gate dielectric layer covers the second epitaxial growth enhancement layer in the gate space (see Fig. 17C).
Regarding Claim 21, Peng teaches a method of manufacturing a semiconductor device (see Figs. 11-19 and corresponding text), the method comprising: 
forming a fin structure (22, 24) over a substrate (20), the fin structure including a bottom fin layer (22), one or more body layers (layers 28) and one or more epitaxial growth enhancement layers (layers 26) made of different material than the one or more body layers (see [0039-40]);
forming an isolation insulating layer (30) over a substrate so that an upper portion of the fin structure protrudes from the isolation insulating layer (shown);
forming a sacrificial gate structure (31, 33) over a channel region (portion of fin under the gate stack) of the fin structure; 
forming a source/drain space (step 150 of the Fig. 19 method) by recessing a source/drain region of the fin structure such that at least one of the one or more epitaxial growth enhancement layers is exposed in the source/drain space (see Fig. 19); and 
forming a source/drain epitaxial layer (38) in the source/drain space, 
wherein the at least one of the one or more epitaxial growth enhancement layers is in contact with the source/drain epitaxial layer (see Figs. 14).

Regarding Claim 24, Peng teaches the method of claim 21, wherein: the fin structure includes two epitaxial growth enhancement layers separated by one body layer (shown), and the isolation insulating layer is formed such that one of the two epitaxial growth enhancement layers is located above an upper surface of the isolation insulating layer and another of the two epitaxial growth enhancement layers is located below the upper surface of the isolation insulating layer (shown in Fig. 11C).

Regarding Claim 25, Peng teaches the method of claim 24, wherein the source/drain region of the fin structure is recessed such that both of the two epitaxial growth enhancement layers are exposed in the source/drain space (shown in Fig. 14B).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Peng (US # 20160365414) in view of Chen (US # 20200403099).

Regarding Claim 22, Peng teaches that the alternating stacked layers (26, 28) can comprise Si, Ge, SiGe, SiGeSn... GaAs, GaP, GaAsP, AlInAs, AlGaAs, GaInAs, InAs, GaInP, InP, InSb, GaInAsP ([0039]).

Although Peng discloses much of the claimed invention, it does not explicitly teach the method of claim 21, wherein: each of the one or more body layers is made of SiGe, and each of the one or more epitaxial growth enhancement layers is made of a P containing semiconductor material.

Nonetheless the prior art at the time the application was filed renders such non-explicit feature differences obvious, as explained below. 



A person having ordinary skill in the art would have readily recognized the desirability and advantages of modifying the stacked materials taught in Peng, as suggested by Cheng. Specifically, the modification suggested by Cheng would be to employ a method of claim 21, wherein: each of the one or more body layers is made of SiGe, and each of the one or more epitaxial growth enhancement layers is made of a P containing semiconductor material. It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to use these alternating materials since it has been held by the courts that selection of a prior art material on the basis of its suitability for its intended purpose is within the level of ordinary skill. In re Leshing, 125 USPQ 416 (CCPA 1960) and Sinclair & Carroll Co. v. Interchemical Corp., 65 USPQ 297 (1945).


Regarding Claim 23, although Peng discloses much of the claimed invention, it does not explicitly teach the method of claim 21, wherein: each of the one or more body layers is made of SiGe, and each of the one or more epitaxial growth enhancement layers is made of a Ge containing semiconductor material.



For example, Cheng teaches a similar method (see Figs 1-12) wherein: each of one or more body layers is made of Si (107a-c; [0032]), and each of one or more epitaxial growth enhancement layers is made of a Ge containing semiconductor material (105a-c).

A person having ordinary skill in the art would have readily recognized the desirability and advantages of modifying the stacked materials taught in Peng, as suggested by Cheng. Specifically, the modification suggested by Cheng would be to employ a method of claim 21, wherein: each of the one or more body layers is made of SiGe, and each of the one or more epitaxial growth enhancement layers is made of a Ge containing semiconductor material. It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to use these materials since it has been held by the courts that selection of a prior art material on the basis of its suitability for its intended purpose is within the level of ordinary skill. In re Leshing, 125 USPQ 416 (CCPA 1960) and Sinclair & Carroll Co. v. Interchemical Corp., 65 USPQ 297 (1945).

	
	Allowable Subject Matter
Claims 29-36 would be allowable if rewritten or amended to overcome the claim objections and claim rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A JOHNSON whose telephone number is (571)272-9475.  The examiner can normally be reached on normally working Monday-Friday between 9 am and 6 pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 

/CHRISTOPHER A JOHNSON/            Examiner, Art Unit 2899